BROOKSHIRE, Justice,
dissenting.
With respect this dissent is filed. In Rose v. State, 752 S.W.2d 529 (Tex.Crim.App.1988), and especially in what has been referred to as Rose II, the Court of Criminal Appeals found three elements which would strongly demonstrate that the Appellant was not harmed to any degree even though the parole law instruction had been given to the jury. Two of these elements or factors were: (1) the aggravating and heinous facts of the principal offense on trial and on appeal; and (2), the prior criminal record of the accused. In Hawkins, it is clear that this Appellant had been at least twice previously convicted of burglary. Indeed, the Court’s opinion recognizes that there was substantial evidence that Hawkins had been previously convicted of a third burglary. Hawkins certainly had a long standing, repetitious, prior criminal record of convictions.
The Court also recognizes that the instant burglary on appeal was committed in a particularly outrageous and offensive manner. A pet bird or pet canary of the householder had been decapitated. The burglar had committed useless and repulsive acts in one of the bedrooms and, instead of using the customary toilet paper, he had used clothes taken from the victim’s closet. Generally speaking, the house was thoroughly trashed and the details of the offense lead an investigating officer to swear that he had never seen a house in worse condition, although he had investigated some thirty other burglaries. Thus, two of the factors or elements in Rose II are glaringly present and proved in the case before us.
I think it is significant and interesting— and, indeed, determinative — to realize the manner and the reasons in this case for the giving of the parole law instruction. The parole law instruction was not given in the court's charge at the punishment phase of the trial. Hence, the jury had no instructions or information from the trial court touching upon or relevant to parole when the jury commenced its deliberations on punishment.
However, during the jury’s initial deliberations on punishment, several important and crucial written communications arose. The jury sent a written communication to the trial judge reading:
“What is the difference between a 99 year sentence or a life sentence?”
To this question, the able district judge replied:
“Members of the jury: I regret that I am legally prohibited from answering the question you have asked.
“All of the law I am legally permitted to furnish is contained in the charge you have been given.”
Signed: “Larry Gist, Judge”
But this reply did not satisfy the jury. The next written communication from the jury to the trial judge was:
“Any possibility of parole with the life sentence [?]” It was glaringly clear to the district court that the jury was actually considering and probably discussing, at some length, the matter of parole. These two communications from the jury to the judge, and especially the wording thereof, caused the trial judge to give an instruction on good time credit and parole. It is also significant that the trial court, in his chambers and out of the presence of the jury, read into the record that since the Appellant had objected to the first draft of the court’s charge at the punishment stage (which charge contained the inclusion of the parole law instruction) then at the Appellant’s request and following his objection; the parole law instruction was removed.
Then the court narrated, among other matters, that since the jury had made a specific inquiry, the court then directed that the instruction on good time credit and *844parole be furnished to the jury in writing. This was done, evidently, to enable the jury to reach a verdict and to give the jury some correct information on parole. It was clearly obvious from the jury’s written communications to the court that the jury was considering and discussing parole. The jury specifically asked if there was any possibility of parole for this Appellant if he received a life sentence; at that time the jury evidently had narrowed the alternatives of punishment to either life or 99 years. No error occurred in giving the parole instruction. The trial judge was clearly acting as a judicial officer. He was not acting solely pursuant to the mandatory direction of the legislature. Hence, under this unique record, the doctrine of separation of powers was not violated by the trial judge.
Logically, then, the instruction given was, in significant part, a judicial function. Decisional precedent has demonstrated that it is the statutory, legislative, mandatory parole instruction that violates the separation of powers doctrine and Rose II, supra, is applicable to the appellate review. This review is governed by TEX.R.APP.P. 81(b)(2).
But other decisional precedents have established that other types of instructions (such as here being judicial instructions) are to be analyzed under the standards set forth in Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App.1985). Judge Gist properly and primarily gave the instruction to the jury in order that it might have some correct information on the questions troubling the jury.
Furthermore, Judge Gist carefully followed TEX. CODE CRIM.PROC.ANN art. 36.27 (Vernon 1981). The said Article 36.-27 specifically provides that any communication from the jury to the judge shall be in writing and prepared by the foreman and shall be submitted to the court. Then the court “shall answer any such communication in writing, and before giving such answer to the jury shall use reasonable diligence to secure the presence of the defendant and his counsel, and shall first submit the question and also submit his answer to the same to the defendant or his counsel” for the purposes of making objections and exceptions. Article 36.27 was assiduously followed by the experienced trial judge. Article 36.27 invests in the trial court reasonable discretion since it provides that the trial judge “shall proceed to answer the communications as he deems proper”.
Pursuant to this unique record, I would vote to affirm the judgment, sentence and punishment assessed below.